DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-24 and 26-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080202536 (Torrence hereinafter) in view of US 20120103353 (Sebastian hereinafter) and further in view of US 20070186941 (Holton hereinafter).
	Regarding claims 16 and 17, Torrence teaches a method for manufacturing a container for a smokeless tobacco product ([0002]), the method comprising: providing a fleece material configured to allow a portion of a tobacco material to pass through (12, [0024]); and coupling a plurality of microcapsules to the fleece material by applying the plurality of microcapsules, each containing an additive, to the fleece material ([0010]-[0011]), the plurality of microcapsules releasing the additive in response to a trigger condition associated with use of the smokeless tobacco product ([0029]).
	Torrence does not expressly teach applying an adhesive to an outer surface of the fleece material to couple the microcapsules to the fleece material. 
Sebastian teaches a method for manufacturing a container for a smokeless-tobacco product (abstract), the method comprising: providing a fleece material (78) configured to allow a portion of a tobacco material to pass through ([0030]-[0031]); applying an adhesive to an outer surface of the fleece material, specifically polycaprolactone ([0036]); and coupling a plurality of microcapsules to the fleece material by applying the plurality of microcapsules to the adhesive, the plurality of microcapsules each containing an additive ([0037]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the adhesive of Sebastian as a means to couple the microcapsules to the fleece material with a reasonable expectation of success and predictable results. 
Modified Torrence does not expressly teach that the plurality of microcapsules are formed of a material selected from the group consisting of proteins, polysaccharides, starches, waxes, fats, natural and synthetic polymers, resins, and combinations thereof.  
Holton teaches a smokeless tobacco pouched product which has flavor capsules that are comprised of wax ([0054]).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have made the microcapsules of modified Torrence from wax, as taught by Holton, with a reasonable expectation of success and predictable results, namely that wax is capable of containing an inner payload comprising liquid that can be released ([0054]). 
Regarding claim 18, modified Torrence teaches that the plurality of microcapsules are applied to the outer surface of the fleece material by spraying (Torrence, [0010]).  
Regarding claims 19 and 26, modified Torrence does not expressly teach drying the fleece material, including the adhesive.  
However, it would have been obvious to one of ordinary skill in the art at the time of filing to have dried the fleece and the adhesive, to which the microcapsules are bonded, in order to allow the adhesive to dry and bond to the fleece such that the microcapsules are securely bonded to the fleece material, and further so that other objects do not become inadvertently stuck to the fleece material.
Regarding claim 20, modified Torrence teaches configuring the fleece material into a pouch; and filling the pouch with a tobacco material (Torrence, [0021] and Sebastian, [0012]).  
Regarding claim 21, modified Torrence teaches that the tobacco material comprises a tobacco extract mixed with a filler (Sebastian, [0068]).  
Regarding claim 22, modified Torrence teaches that the tobacco material further comprises one or more salts, sweeteners, binders, colorants, pH adjusters or buffers, flavoring agents, disintegration aids, antioxidants, humectants, and preservatives (Sebastian, [0011]).  
Regarding claim 23, modified Torrence teaches that the additive comprises a flavorant (Torrence, [0010]-[0011]).  
Regarding claim 24, modified Torrence teaches that the trigger condition is related to temperature associated with use of the smokeless product (Torrence, [0011]).  
Regarding claim 27, modified Torrence teaches that the plurality of microcapsules are applied to the outer surface of the fleece material by spraying (Torrence, [0010]).  
Regarding claim 28, modified Torrence teaches that the food-grade biodegradable polymer adhesive comprises polycaprolactone (Sebastian, [0036]).  
Regarding claims 29 and 30, modified Torrence teaches that the fleece material is 
rice paper (Sebastian, [0031]).  
Regarding claim 31, modified Torrence teaches that the fleece material comprises a water dispersible film forming material selected from the group consisting of alginates, carboxymethylcellulose, xanthan gum, and pullulan (Sebastian, [0031]).    
	Regarding claim 32, Modified Torrence teaches configuring the fleece material into a pouch; and filling the pouch with a tobacco material (Torrence, [0021] and Sebastian, [0012]).  
Regarding claim 33, modified Torrence teaches that the tobacco material comprises a tobacco extract mixed with a filler (Sebastian, [0068]).  
Regarding claim 34, modified Torrence teaches that the tobacco material further comprises one or more salts, sweeteners, binders, colorants, pH adjusters or buffers, flavoring agents, disintegration aids, antioxidants, humectants, and preservatives (Sebastian, [0011]).  
Regarding claim 35, modified Torrence teaches that the additive comprises one or both of a flavorant and a tobacco extract (Torrence, [0010]-[0011]).     

Response to Arguments
Applicant's arguments filed 7/28/2022 with respect to Mishra have been fully considered and they are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Holton.
Applicant's remaining arguments filed 7/28/2022 have been fully considered but they are not persuasive. 
Regarding the argument that there is nothing in Sebastian that teaches or suggests
applying an adhesive to an outer layer of a fleece material and subsequently coupling a plurality
of microcapsules to a fleece material by applying the plurality of microcapsules to the adhesive,
rather Sebastian at best discloses adding a microencapsulated flavor material to a polymer
coating solution which is subsequently applying to a fleece material and/or adding a microencansulated flavor material via a fiber spinning process, the Examiner respectfully
disagrees. Sebastian states flavorants/flavor modifiers may be incorporated as microencapsulates, adsorbent materials, and/or in the form of flavored polymers incorporated into one or more surface coatings or other materials applied to the fleece and/or to a formed pouch ([0037]). Sebastian teaches that a traditional fleece fabric (e.g., made from viscose/regenerated cellulose or other polymer) or other pouch material may be coated with a food-grade low-melting biodegradable polymer such as, for example, polycaprolactone ([0036]). Furthermore, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747